Exhibit 10.2

 

Executive Severance Benefit Agreement (“Agreement”) between

Robert H. Swan (“Executive”) and EDS

 

This Agreement between Electronic Data Systems Corporation (“EDS”) and Robert H.
Swan (“Executive) is entered into effective as of December 21, 2004.

 

1. Separation Benefits:

 

(a) If Executive is involuntarily terminated without Cause or resigns for Good
Reason (as each term is defined in Exhibit “A”) on or before December 31, 2007,
Executive, shall be entitled to receive within fourteen (14) days of his/her
termination, in lieu of any other separation and/or severance payments or
benefits, the following:

 

  (i) a lump sum payment equal to Executive’s accrued, but unpaid base salary
through the date of termination, less all applicable deductions;

 

  (ii) a lump sum payment equivalent to two (2) times Executive’s final annual
base salary, less all applicable deductions;

 

  (iii) a lump sum payment equivalent to two (2) times Executive’s annual
performance bonus target as approved by the Compensation and Benefits Committee
for the year in which he/she is terminated, less all applicable deductions;

 

  (iv) a Prorated Portion of any unvested Performance RSUs awarded to Executive
on or after January 1, 2005, shall vest on the regularly scheduled vesting date,
as provided in the grant agreement for such Performance RSUs, and will be
subject to all restrictions regarding their sale or transfer as specified in the
applicable grant agreement. For purposes of this Agreement, the term
“Performance RSUs” shall mean restricted stock units awarded to Executive
pursuant to a grant agreement specifying that the actual number of stock units
to ultimately be awarded at the end of the performance period is contingent upon
specified criteria related to EDS’ performance. For purposes of this
subparagraph 1(a)(iv), the “Prorated Portion” shall be determined by multiplying
the number of Performance RSUs that would have otherwise vested on the scheduled
vesting date following the completion of the performance period if Executive had
not previously separated from employment with EDS (based on EDS’ achievement of
the specified performance metrics for the applicable Performance RSUs, as
provided in the applicable grant agreement) by a fraction, the numerator of
which shall be the number of complete months between the commencement date of
the performance period for the applicable Performance RSUs and Executive’s
separation date, and the denominator being the total number of months in the
performance period for the applicable Performance RSUs;

 

  (v) excluding Performance RSU’s, all other deferred and restricted stock units
and/or stock options awarded to Executive that remain outstanding on the date of
termination shall immediately vest and shall immediately be freed of any
restrictions regarding their sale or transfer (other than any such restrictions
arising by operation of law or pursuant to the terms of the EDS Executive
Deferral Plan), and with regard to all stock options, they shall be exercisable
for a period of one (1) year from the date of termination;

 

  (vi) Executive shall remain eligible to receive up to $7,500 in financial
counseling services for one year following Executive’s separation date, pursuant
to EDS’ Executive Financial Counseling Program, on the same basis as such
benefits continue to be offered to other senior executives (Executive
acknowledges that the receipt of such ongoing benefit shall constitute income to
him/her and that Executive shall be responsible for the payment of all taxes
associated with such benefit); and

 

Page 1



--------------------------------------------------------------------------------

  (vii) a waiver of premiums for a period not to exceed eighteen (18) months if
Executive elects to continue health care coverage under the EDS Health Benefit
Plan as provided under COBRA (Executive acknowledges that the receipt of such
ongoing benefit as a result of the waiver of premiums may constitute income to
him/her and that Executive shall be responsible for the payment of all taxes
associated with such benefit).

 

(b) Executive’s receipt of the separation benefits described in Paragraph 1(a)
of this Agreement are contingent upon Executive signing a separation agreement
consistent with the terms of Exhibit B (which will include amongst its other
terms an agreement by Executive to release and/or waive any and all existing
claims he/she may have against EDS). The receipt of the separation benefits
described in Paragraph 1(a) is further contingent upon the separation agreement
signed by Executive becoming effective.

 

(c) Executive may voluntarily resign from employment at any time, for any
reason, but agrees to provide EDS with 60 days advance written notice of a
resignation other than for Good Reason. If Executive resigns other than for Good
Reason, Executive further agrees that EDS may, at its sole discretion, waive all
or part of such notice period and may immediately, or at any time during the
notice period, accept Executive’s resignation, with no further obligation to pay
Executive any compensation or benefits (including any payments or benefits EDS
would otherwise have been required to provide to Executive pursuant to Paragraph
1(a) of this Agreement), except as may be required by law (e.g., COBRA benefits
or pension benefits, if applicable).

 

2. Entire Agreement:

 

This Agreement, Executive’s Change of Control Employment Agreement,
Indemnification Agreement and EDS offer letter dated December 27, 2002, as well
as all written agreements Executive enters into with EDS in connection with the
2003 Electronic Data Systems Corporation Incentive Plan (and all prior or
subsequent amendments), which agreements, if any, are incorporated herein by
reference, constitute the entire agreement between Executive and EDS with regard
to the subject matters herein, and supersede and prevail over all other prior
and/or contemporaneous agreements, understandings or representations by or
between the parties, whether oral or written, regarding such matters. This
Agreement may not be modified or amended, and there shall be no waiver of its
provisions, except by a written instrument executed by Executive and the Chief
Executive Officer of EDS. To the extent provisions in this Agreement directly
conflict with provisions in the above-referenced agreements, the provisions in
this Agreement shall control.

 

3. Notice:

 

All notices shall be in writing and shall be given, if by Executive to EDS, by
telecopy or facsimile transmission at the telecommunications number set forth
below and, if by either EDS or Executive, either by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Executive: [address] If to EDS: Electronic Data Systems Corporation 5400
Legacy Drive H3-1D-22 Plano, Texas 75024 Telecommunications Number: (972)
605-1926 Attention:    Michael E. Paolucci,      Vice President, Global
Compensation & Benefits

 

Page 2



--------------------------------------------------------------------------------

ELECTRONIC DATA SYSTEMS CORPORATION    

/S/ Michael H. Jordan

--------------------------------------------------------------------------------

  Date: January 7, 2005 By:   Michael H. Jordan        

Chairman of the Board and

Chief Executive Officer

   

/S/ Robert H. Swan

--------------------------------------------------------------------------------

  Date: December 22, 2004 Robert H. Swan    

 

Page 3



--------------------------------------------------------------------------------

Exhibit A

 

“Cause” means: the Executive has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS’ lawful and appropriate policies, directives or orders applicable
to EDS employees holding comparable positions that resulted in significant harm
to EDS (recognizing that Executive shall not be obligated to follow policies,
directives or orders that are unethical or would require Executive to violate
his/her duties and/or obligations to EDS, its Board of Directors, or its
shareholders); (c) willfully and intentionally destroyed or stolen EDS property
or falsified EDS documents; (d) willfully and materially violated the EDS Code
of Business Conduct that resulted in significant harm to EDS; or (e) engaged in
conduct that constitutes willful gross neglect with respect to employment duties
that resulted in significant harm to EDS. For purposes of the definition of
Cause, no act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive
intentionally, in bad faith and without reasonable belief that the Executive’s
action or omission was in the best interest of EDS.

 

“Good Reason” means: (i) any failure by EDS to Provide compensation and benefits
to Executive as described in this Agreement, other than an isolated, immaterial
and inadvertent failure not taken in bad faith and which is remedied by EDS
promptly after receipt of notice thereof given by Executive; and (ii) EDS
requiring Executive to be based at any office or location that is more that
thirty (30) miles from Executive’s principal work location as of the effective
date of this Agreement.

 

Page 4



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF SEPARATION AGREEMENT

 

AGREEMENT BETWEEN

ELECTRONIC DATA SYSTEMS CORPORATION

AND

ROBERT H. SWAN

 

This Agreement between EDS (hereinafter defined), and Robert H. Swan
(“Executive”) is entered into effective as of the Effective Date (hereinafter
defined).

 

I. RECITALS

 

1. Executive has been employed as an executive of EDS and in such capacity has
had access to and has obtained trade secrets, and highly confidential business,
technological, customer, and strategic information, as well as business and
other proprietary information relating to the internal affairs of EDS.

 

2. Pursuant to the terms of this Agreement, Executive will receive substantial
compensation and other benefits that otherwise would not be available to
him/her.

 

3. It is the desire of both parties that Executive’s separation be amicable.

 

4. As set forth below, EDS is providing the Executive benefits of substantial
value under this Agreement, and Executive agrees to be strictly bound by the
terms hereof.

 

THEREFORE, in order to set forth the terms, conditions and covenants upon which
the parties have agreed, EDS and Executive agree as follows:

 

II. CERTAIN DEFINITIONS

 

1. “EDS” shall mean Electronic Data Systems Corporation, a Delaware corporation,
all its direct and indirect subsidiaries, all its affiliated entities, and all
its successors and assigns, and the employees, agents, attorneys, officers and
directors of each of them.

 

2. “EDS Information” shall mean all business information, technological
information, intellectual property, trade secrets, customer and other
confidential information belonging to EDS or relating to EDS’ internal affairs,
or information relating to its business, technology and customers which is not
readily available to the general public.

 

3. The term “Participate” shall mean lending one’s name to, acting as a
consultant or advisor to, being retained or employed by, or acquiring any direct
or indirect interest in any business or enterprise, whether as a stockholder,
partner, officer, director, employee or otherwise (other than by ownership of
less than five percent of the stock of a publicly-held corporation).

 

4. The term “Effective Date” shall be the date seven days after Executive signs
this Agreement on the signature page below without having revoked pursuant to
Subsection 9 of Section III this Agreement.

 

III. TERMS

 

1. Resignation. Effective as of the close of business on                      ,
200  , Executive shall resign from all positions held by him/her at EDS
(including without limitation any positions as an officer and/or director), and
from all positions he/she holds on behalf of EDS (e.g., external board
memberships).

 

2. Non-Competition and Other Conduct. Executive acknowledges and agrees that
under the terms and the provisions of this Agreement, and in consideration for
compliance with the terms, conditions and covenants

 

Page 5



--------------------------------------------------------------------------------

hereunder, he/she will receive benefits from EDS that would not otherwise be
available to him/her, and that such benefits are substantial and material.
Executive further acknowledges and agrees that in the course of his/her
employment with EDS he/she has been entrusted with, and been privy to,
sensitive, privileged and confidential EDS Information, and as an executive of
EDS has participated in the legal affairs, management, strategic planning and
development of the business and services of EDS, the analysis of the needs and
requirements of EDS’ customers, and other similar matters that, if discussed,
communicated, or disclosed to third parties or used in competition with EDS,
would be highly detrimental to EDS. In addition, Executive has been entrusted
with, and has obtained, other EDS Information. Accordingly, Executive agrees to
the following provisions and covenants:

 

2.1 Non-Competition. For six (6) months following Executive’s resignation from
EDS he/she will not (without EDS’ express written waiver), directly or
indirectly, engage in the following conduct wherever EDS is marketing or
providing its services or products:

 

a. Participate in any activity as or for a competitor of EDS, which is the same
or similar to the activities in which Executive was involved at EDS;

 

b. Hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire an employee of EDS, or any person who was an EDS employee
within the preceding six-month period;

 

c. Solicit, in competition with EDS, the business of any EDS customer or any
entity whose business EDS was actively soliciting during the preceding six-month
period;

 

d. Consult with or accept employment with any existing or prospective customer,
contractor, alliance partner or venture partner of EDS with respect to any
matters or transactions in which EDS has an economic or financial interest (for
purposes of this Subsection 2.1d., prospective customer, contractor, alliance
partner or venture partner means any person or entity to or with which EDS is
proposing or negotiating any business relationship);

 

e. Participate voluntarily with any person or entity that is involved in a
potential or existing business or legal dispute with EDS, including but not
limited to litigation, except as may be required by law.

 

With regard to the prohibitions contained in Subsections 2.1 of Section III of
this Agreement, EDS agrees it shall exercise good faith in considering
Executive’s requests for written waivers, and EDS agrees its decisions in that
regard shall be reasonable and based on rational business concerns and/or
judgment. In the event Executive wishes to request a waiver of any provision of
this Subsection 2.1, he/she shall do so in writing addressed to the General
Counsel of EDS.

 

2.2 Other Conduct. Executive will not discuss, disclose, communicate, or use for
any purpose any EDS Information. By way of example and not by way of limitation,
absent written approval from EDS, Executive shall not publish any books or
articles related to his/her employment at EDS and shall not grant interviews
and/or make appearances related to his/her employment at EDS. Executive also
agrees that absent written approval by EDS, he/she shall make no public
statements nor publish in any form any information related to his/her separation
and/or pending separation from EDS. Executive further agrees he/she will not
commit any act or make any statement that is, or could reasonably be interpreted
as, detrimental to the business, reputation, or good will of EDS, including
disparaging or embarrassing EDS or its officers, directors, agents, attorneys
and other personnel, or discussing the internal or private business affairs of
EDS with any third parties. However, Subsection 2.2 shall not prohibit Executive
from communicating to third parties general information about his/her duties and
responsibilities while employed by EDS, general information about EDS that is
readily available to the general public, and general information about the
positions he/she held while employed by EDS. No later than                 
    , 200  , Executive shall return to EDS all EDS property and equipment, and,
any and all documents (including all electronic material and duplicate copies)
and other tangible items of or containing EDS Information which are in
Executive’s possession, custody or control, or which come into his/her
possession, custody, or control after the Effective Date of this Agreement. EDS
and Executive acknowledge that the terms of this Paragraph shall not preclude
Executive from providing truthful testimony if mandated by subpoena or court
order to do so, or pursuant to an informal request from a governmental agency.

 

Page 6



--------------------------------------------------------------------------------

2.3 Remedies. If the scope of any provision contained in this Agreement is too
broad to permit enforcement of such provision to its full extent, then such
provision shall be reformed and/or modified to exclude the unenforceable
language, and enforced as reformed or modified to the maximum extent permitted
by law, in any proceedings brought to enforce such provision. Subject to the
provisions of the foregoing sentence, whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision, to the extent of
such prohibition or invalidity, shall be deemed not to be a part of this
Agreement, and shall not invalidate the remainder of such provision or the
remaining provisions of this Agreement. Executive understands and agrees that
EDS would be irreparably damaged in the event that the provisions of Subsection
2 of Section III of this Agreement are violated, and agrees that EDS shall be
entitled (in addition to any other remedy to which it may be entitled, at law or
in equity) to an injunction or injunctions to redress breaches of this Agreement
and to specifically enforce the terms and provisions hereof. Executive shall be
responsible for reimbursing EDS for the costs and attorneys’ fees associated
with litigation pursuant to Subsection 2 of Section III of this Agreement,
provided EDS substantially prevails in such litigation.

 

3. Cooperation. Executive covenants and agrees that from and after the Effective
Date, he/she will reasonably cooperate with EDS, its officers, employees,
agents, affiliates and attorneys in the defense or prosecution of any lawsuit,
dispute, investigation or other legal proceedings or any preparation for any
such disputes or proceedings that may be anticipated or threatened
(“Proceedings”). Executive further covenants and agrees that he/she will
reasonably cooperate with EDS, its officers, employees, agents, affiliates and
attorneys on any other matter (“Matters”) related to EDS business during the
period of Executive’s employment with EDS. Executive also covenants and agrees
that he/she will reasonably cooperate with EDS, its officers, employees, agents,
affiliates and attorneys in responding to any form of media inquiry or in making
any form of public comment related to his/her employment at EDS, including, but
not limited to, his/her separation from EDS.

 

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be reasonably
requested by EDS, and shall be within the knowledge of Executive. Such
cooperation shall be provided by Executive without remuneration, but Executive
shall be entitled to reimbursement for all reasonable and appropriate expenses
incurred by him/her in so cooperating, including (by way of example and not by
way of limitation) airplane fares, hotel accommodations, meal charges and other
similar expenses to attend Proceedings/Matters outside of the city of
Executive’s residence. In the event Executive is made aware of any issue or
matter related to EDS, is asked by a third party to provide information
regarding EDS, or is called other than by EDS as a witness to testify in any
matter related to EDS, Executive will notify EDS immediately in order to give
EDS a reasonable opportunity to respond and/or participate in such
Proceeding/Matter.

 

4. Compensation, Benefits and Other Consideration to be Received by Executive.
Following the Effective Date of this Agreement and subject to Executive’s
ongoing compliance with the terms, conditions, and covenants in this Agreement,
Executive shall be entitled to the following compensation, benefits and other
consideration to be paid or conveyed pursuant to the terms, conditions and
covenants in this Agreement, as set forth below:

 

a. Through                      , 200  , Executive shall continue to receive
his/her current annual base salary of $             per year, less all
applicable deductions;

 

b. No later than                      , 200   (or as soon as practicable after
the Effective Date of this Agreement), EDS agrees to provide Executive with a
payment in the gross lump sum amount of $            , which is equivalent to
the sum of two (2) times Executive’s final annual base salary ($            )
and two (2) times his/her annual performance bonus target for 200_, less all
applicable deductions;

 

c. A Prorated Portion of any unvested Performance RSUs awarded to Executive on
or after January 1, 2005, shall vest on the regularly scheduled vesting date, as
provided in the grant agreement for such Performance RSUs, and will be subject
to all restrictions regarding their sale or transfer as specified in the
applicable grant agreement. For purposes of this Agreement, the term
“Performance RSUs” shall mean restricted stock units awarded to Executive
pursuant to a grant agreement specifying that the actual number of stock units
to ultimately be awarded at the end of the performance period is contingent upon
specified

 

Page 7



--------------------------------------------------------------------------------

criteria related to EDS’ performance. For purposes of this subparagraph, the
“Prorated Portion” shall be determined by multiplying the number of Performance
RSUs that would have otherwise vested on the scheduled vesting date following
the completion of the performance period if Executive had not previously
separated from employment with EDS (based on EDS’ achievement of the specified
performance metrics for the applicable Performance RSUs, as provided in the
applicable grant agreement) by a fraction, the numerator of which shall be the
number of complete months between the commencement date of the performance
period for the applicable Performance RSUs and Executive’s separation date, and
the denominator being the total number of months in the performance period for
the applicable Performance RSUs;

 

d. As of the Effective Date of this Agreement, excluding Performance RSU’s, all
other deferred and restricted stock units and/or stock options awarded to
Executive that remain outstanding on the date of his/her termination shall
immediately vest, shall immediately be freed of any restrictions regarding their
sale or transfer (other than any such restrictions arising by operation of law
or pursuant to the terms of the EDS Executive Deferral Plan), and with regard to
all stock options, they shall be exercisable for a period of one (1) year from
the date of termination;

 

e. Executive shall remain eligible to receive up to $             in financial
counseling services for one year following Executive’s separation date, pursuant
to EDS’ Executive Financial Counseling Program, on the same basis as such
benefits continue to be offered to other senior executives; and

 

f. A waiver of premiums for a period not to exceed eighteen (18) months if
Executive elects to continue health care coverage under the EDS Health Benefit
Plan as provided under COBRA.

 

The foregoing compensation, benefits and other consideration to be received by
Executive constitute his/her sole and exclusive rights to any payments or
benefits from EDS, and Executive shall receive no consideration or benefits
other than those expressly granted herein, except for benefits to which he/she
is entitled under any EDS plan qualified under Section 401(a) of the Internal
Revenue Code.

 

5. Complete Release. Executive agrees to release EDS from all claims or demands
Executive may have against EDS, including, but not limited to, any claims
related to Executive’s employment with EDS or separation from that employment
and any claims for attorney’s fees and costs. This Agreement includes, without
limitation, a release of any rights or claims Executive may have under the Age
Discrimination in Employment Act, as amended, which prohibits age discrimination
in employment; Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Americans with Disabilities Act, as amended, which
prohibits discrimination against individuals with disabilities; the Fair Labor
Standards Act, as amended, which regulates matters regarding compensation; the
Family and Medical Leave Act, as amended, which regulates matters regarding
certain types of leaves; or any other federal, state or local laws or
regulations that in any way relate to the employment of individuals and/or
prohibit employment discrimination of any form. This Agreement also includes,
without limitation, a release by Executive of any related or unrelated wrongful
discharge claims, contractual claims, tort claims or any other actions. This
Agreement covers both claims that Executive knows about and those he/she may not
know about. Executive expressly waives any right to assert after signing this
Agreement that any claim, demand, obligation, or cause of action has through
ignorance, oversight, or for any other reason, been omitted from the scope of
Subsection 5 of Section III of this Agreement. Executive further promises never
to file a lawsuit, demand, action or otherwise assert any claims that are
released in Subsection 5 of Section III of this Agreement (excluding a lawsuit
filed by Executive solely for purposes of challenging the validity of the Age
Discrimination in Employment Act waiver).

 

This Agreement does not include a release of (i) Executive’s right, if any, to
benefits Executive is entitled to under any EDS plan qualified under Section
401(a) of the Internal Revenue Code, including the EDS Retirement Plan and EDS
401(k) Plan, and COBRA benefits pursuant to Internal Revenue Code section 4980B,
(ii) any rights or claims Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement, or
(iii) any rights pursuant to this Agreement.

 

Page 8



--------------------------------------------------------------------------------

6. Non-Admission of Liability. By entering into this Agreement, EDS does not
admit it has done anything wrong.

 

7. Period for Review and Consideration of Agreement. Executive understands
he/she has been given a period of 21 days to review and consider this Agreement
before signing it. Executive further understands he/she may use as much of the
21 day period as he/she wishes prior to signing.

 

8. Encouragement to Consult with Attorney. Executive acknowledges he/she was
advised in writing to consult with an attorney before signing this Agreement.

 

9. Executive’s Right to Revoke Agreement. Executive may revoke this Agreement
within seven days of signing it. Revocation must be made by delivering a written
notice of revocation to EDS. For the revocation to be effective, written notice
must be received by EDS no later than the close of business on the seventh day
after Executive signs this Agreement. If Executive revokes this Agreement, it
shall not be effective or enforceable and Executive will not receive the
benefits described in Subsection 4 of Section III or any other payments or
benefits from EDS, except those to which he/she otherwise is entitled by law.

 

10. Amendments. This Agreement may not be modified or amended, and there shall
be no waiver of its provisions, except by a written instrument executed by
Executive and a corporate officer of EDS.

 

11. Entire Agreement. This Agreement, in conjunction with Executive’s Restricted
Stock Unit Agreement dated                      , 200  , [list all applicable
agreements] which are incorporated herein by reference, constitute the entire
agreement of the parties, and supersede and prevail over all other prior
agreements, understandings or representations by or between the parties, whether
oral or written, with respect to Executive’s employment with EDS. To the extent
provisions in this Agreement directly conflict with provisions in the
above-referenced agreements, the provisions in this Agreement shall control.

 

12. Consequences of Executive’s Breach. Executive agrees that if he/she
violates, or fails to respect, honor and comply with any term, condition or
covenant herein, in addition to having its other legal and equitable remedies,
EDS is discharged and released from its obligations under this Agreement,
including, but not limited to, all obligations to provide any unpaid or
unconveyed salary, payments, benefits, or other remuneration described in
Subsection 4 of Section III of this Agreement. Executive also recognizes and
agrees that if he/she violates any of the terms of this Agreement, this
Agreement shall remain in full force and effect, including his/her release of
all claims.

 

Additionally, if Executive breaks his/her promise in Subsection 5 of Section III
of this Agreement and files a lawsuit or claim based on legal claims that have
been released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
Executive will pay for all costs incurred by EDS, including its attorneys’ fees,
in defending against Executive’s lawsuit and/or claims. In addition, if
Executive breaks his/her promise in Subsection 5 of Section III of this
Agreement and files a lawsuit or claim based on legal claims that have been
released (excluding a lawsuit filed by Executive solely for the purpose of
challenging the validity of the Age Discrimination in Employment Act waiver),
he/she will pay as liquidated damages to EDS a sum of money equal to the gross
consideration already provided to Executive pursuant to Subsection 4 of Section
III of this Agreement, including, but not limited to, the monetary equivalent of
all previously conveyed non-cash benefits.

 

In addition to the consequences described above, if Executive breaks any of the
promises he/she made in Subsections 2.1, 2.2, 3, or 13 of Section III of this
Agreement, Executive acknowledges the calculation of the harm done to EDS, and
the resulting damages would be extremely difficult to determine. Therefore,
Executive agrees that in the event he/she breaks any of the promises he/she made
in Subsections 2.1, 2.2, 3, or 13 of Section III of this Agreement, he/she will
pay as liquidated damages to EDS a sum of money equal to the gross consideration
already provided to Executive pursuant to Subsection 4 of Section III of this
Agreement, including, but not limited to, the monetary equivalent of all
previously conveyed non-cash benefits.

 

13. Confidentiality. Executive and EDS agree the terms of this Agreement shall
be kept strictly confidential, except as may be required by law, and, in the
case of EDS, disclosure is permitted as necessary for business

 

Page 9



--------------------------------------------------------------------------------

purposes. Executive may disclose such information to individuals retained by
him/her to provide advice/guidance on personal financial and/or legal matters,
or as may be required by a financial institution for business reasons (but in
all such instances only if Executive shall have first obtained from such
individuals and/or institutions their written agreement to maintain the
confidentiality of such information).

 

14. Governing Law. This Agreement and its enforceability shall be governed by
and construed in accordance with the substantive law of the State of Texas. Any
dispute or conflict arising out of or relating to this Agreement, except for an
action brought by EDS pursuant to Subsection 2 of Section III of this Agreement,
must be brought in a court that has jurisdiction over matters in Collin County,
Texas. Furthermore, Executive agrees such court shall have personal jurisdiction
over him/her and further agrees to waive any rights he/she may have to challenge
the court’s jurisdiction over him/her.

 

15. Notices. All notices and other communications hereunder shall be in writing
and shall be given by telecopy or facsimile transmission at the
telecommunications number set forth below, by hand delivery to the other party
or by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows and shall be effective upon receipt:

 

If to Executive: [address] If to EDS: Telecommunications Number: (972) 605-1926
5400 Legacy Drive H3-1D-22 Plano, Texas 75024 Attention:    Michael E. Paolucci
     Vice President, Global Compensation & Benefits With a copy to:
Telecommunications Number (972) 605-0791 5400 Legacy Drive H3-3A-05 Plano, Texas
75024 Attention:    Nick Linn      Vice President, Labor & Employment

 

EXECUTIVE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be binding and
enforceable on the Effective Date.

 

EXECUTIVE:   EDS:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Robert H. Swan   By:   Michael H. Jordan        

Chairman of the Board and

Chief Executive Officer

Dated:                                             Dated:
                                         

 

Page 10